                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                       2:19-CR-20051-TGB

                 Plaintiff,

                                      ORDER GRANTING MOTION TO
      vs.                              MODIFY BOND CONDITIONS

VICTOR HERNANDEZ,

                 Defendant.



     Pursuant to an oral motion for modification of bond conditions

rendered at a hearing held on August 8, 2019,

     IT IS ORDERED that the motion to modify bond conditions is

GRANTED. The condition for location monitoring and home detention is

removed.

     DATED this 8th day of August, 2019.

                                BY THE COURT:


                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge
